DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations is/are:
(Claim 11) / (Claim 12) “a first biosignal detection means … that detect biosignals on a subject;”
(Claim 11) / (Claim 12) “a second biosignal detection means that detect biosignals on a subject;”
(Claim 11) / (Claim 12) “a P1 calculation means that calculates a parameter P1, which is related to pulse transit time (PTT), from biosignals…” 
(Claim 11) / (Claim 12) “a P2 calculation means that calculates a parameter P2, which is related to stroke volume based on pulse waves,…”
(Claim 12) “a P3 calculation means that calculates a parameter P3, which related to systole duration based on pulse waves from biosignals…”
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(Claim 11) / (Claim 12) “a first biosignal detection means … that detect biosignals on a subject;”: As identified by the Specification, the following is recognized as the corresponding structure to the first biosignal detection means: “wherein at least either of the first biosignal detection means and second biosignal detection means is a pulse wave sensor…” Or equivalents thereof.
(Claim 11) / (Claim 12) “a second biosignal detection means that detect biosignals on a subject;”: As identified by the Specification, the following is recognized as the corresponding structure to the second biosignal detection means: “wherein at least either of the first biosignal detection means and second biosignal detection means is a pulse wave sensor…” Or equivalents thereof.
(Claim 11) / (Claim 12) “a P1 calculation means that calculates a parameter P1, which is related to pulse transit time (PTT), from biosignals…” : As identified by the Specification, the following is recognized as the corresponding structure to the P1 calculation means: “The information processing means 4 in FIG. 7 is equipped with the P1 calculation means 41, P2 calculation means 42, blood pressure estimation part 43, and coefficient calculation part 44, but may additionally have the A/D converter, noise-reduction part, and signal processing part. The information 
(Claim 11) / (Claim 12) “a P2 calculation means that calculates a parameter P2, which is related to stroke volume based on pulse waves,…” : As identified by the Specification, the following is recognized as the corresponding structure to the P2 calculation means: “The information processing means 4 in FIG. 7 is equipped with the P1 calculation means 41, P2 calculation means 42, blood pressure estimation part 43, and coefficient calculation part 44, but may additionally have the A/D converter, noise-reduction part, and signal processing part. The information processing means 4 can use, for instance, an electronic circuit or processing function of a central processing unit (CPU), and thus CPU in a mobile phone, smartphone, personal computer, server, cloud computing, etc. may be used as the information processing means 4.” Or equivalents thereof.
(Claim 12) “a P3 calculation means that calculates a parameter P3, which related to systole duration based on pulse waves from biosignals…”: As identified by the Specification, the following is recognized as the corresponding structure to the P3 calculation means: “The information processing means 4 in FIG. 7 is equipped with the P1 calculation means 41, P2 calculation means 42, blood pressure estimation part 43, and coefficient calculation part 44, but may additionally have the A/D converter, noise-reduction part, and signal processing part. The information processing means 4 can use, for instance, an electronic circuit or processing function of a central processing unit (CPU), and thus CPU in a mobile phone, smartphone, personal computer, server, cloud computing, etc. may be used as the information processing means 4.” Or equivalents thereof.

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
The Claims are objected to because of the following informalities:
In Claim 14, the term “wherein the said pulse waves sensor is a piezoelectric sensor in a sheet form” should be replaced with -- wherein the said pulse wave [[waves]] sensor is a piezoelectric sensor in a sheet form-- for grammatical clarity.
Appropriate correction is required and applicant should carefully review the Claims for any other informalities.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-8, 10-14, and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Regarding Claim 1, the claim(s) is directed to the abstract idea of estimating systolic blood pressure according EBP = β1*P1 + β2*P2 + β0 or EBP = β1*1/P1 + β2*P2 + β0, wherein β1, β2, and β0 are coefficients and P1 and P2 are variables which is considered a mental process.
This judicial exception is not integrated into a practical application because:
-	The claims fail to outline an improvement to the technical field.
-	The claims fail to apply the judicial exception to effect a particular treatment.
-	The claims fail to apply the judicial exception with a particular machine. 
-	The claims fail to effect a transformation or reduction of a particular article to a different state or thing. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they seem to merely generally link the use of the judicial exception to a particular technological environment.
None of these limitations, considered as an ordered combination provide eligibility because the claim taken as a whole, does not amount to significantly more than the underlying abstract idea of applying an algorithm for blood pressure estimation and does not purport to improve the functioning of the signal processing, or to improve any other technology or technical field. Use of a generic signal processing does not amount to significantly more than the abstract idea itself. 
Dependent claims 2, 5-8, and 10 also do not add significantly more to the exception as they merely add another step to the mental process and define how the variables in the mental step should be interpreted.
Regarding Claim 3, the claim(s) is directed to the abstract idea of estimating systolic blood pressure according to estimated blood pressure = β1*P1 + β2*P2 + β0 or EBP = β1*1/P1 + β2*P2 + β0, wherein β1, β2, and β0 are coefficients and P1 and P2 are variables which is considered a mental process.
This judicial exception is not integrated into a practical application because:
-	The claims fail to outline an improvement to the technical field.
-	The claims fail to apply the judicial exception to effect a particular treatment.
-	The claims fail to apply the judicial exception with a particular machine. 
-	The claims fail to effect a transformation or reduction of a particular article to a different state or thing. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they seem to merely generally link the use of the judicial exception to a particular technological environment.
None of these limitations, considered as an ordered combination provide eligibility because the claim taken as a whole, does not amount to significantly more than the underlying abstract idea of applying an algorithm for blood pressure estimation and does not purport to improve the functioning of the signal processing, or to improve any other technology or technical field. Use of a generic signal processing does not amount to significantly more than the abstract idea itself. 
Dependent claims 2, 5-8, and 10 also do not add significantly more to the exception as they merely add another step to the mental process and define how the variables in the mental step should be interpreted.

Regarding Claim 3, the claim(s) is directed to the abstract idea of estimating systolic blood pressure according to estimated blood pressure = β1*P1 + β2*P2 + β3*P3 + β0 or EBP = 1*1/P1 + β2*P2 + β3*P3 + β0,  wherein β1, β2, β3, and β0 are coefficients and P1, P2 and P3 are variables which are considered a mental process.
This judicial exception is not integrated into a practical application because:
-	The claims fail to outline an improvement to the technical field.
-	The claims fail to apply the judicial exception to effect a particular treatment.
-	The claims fail to apply the judicial exception with a particular machine. 
-	The claims fail to effect a transformation or reduction of a particular article to a different state or thing. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they seem to merely generally link the use of the judicial exception to a particular technological environment.
None of these limitations, considered as an ordered combination provide eligibility because the claim taken as a whole, does not amount to significantly more than the underlying abstract idea of applying an algorithm for blood pressure estimation and does not purport to improve the functioning of the signal processing, or to improve any other technology or technical field. Use of a generic signal processing does not amount to significantly more than the abstract idea itself. 
Dependent claims 4 and 17-21 also do not add significantly more to the exception as they merely add another step to the mental process and define how the variables in the mental step should be interpreted.

Regarding Claim 11, the claim(s) is directed to the abstract idea of calculating a parameter P1, calculating a parameter P2, and estimating systolic blood pressure according EBP = β1*P1 + β2*P2 + β0 or EBP = β1*1/P1 + β2*P2 + β0, wherein β1, β2, and β0 are coefficients and P1 and P2 are variables which is considered a mental process.
This judicial exception is not integrated into a practical application because:

-	The claims fail to apply the judicial exception to effect a particular treatment.
-	The claims fail to apply the judicial exception with a particular machine. 
-	The claims fail to effect a transformation or reduction of a particular article to a different state or thing. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because detecting biosignals is an insignificant extrasolution data gathering activities.
Furthermore, detection means are general fields of use and calculation means are generic computer elements used to perform generic computer functions and don’t add significantly more and are well-understood, routine, and previously known to the industry. 
None of these limitations, considered as an ordered combination provide eligibility because the claim taken as a whole, does not amount to significantly more than the underlying abstract idea of sensing physiological data for processing. 
Dependent claims 13-14 also do not add significantly more to the exception as they merely provide general field of use sensors to act as the detection means.
Regarding Claim 12, the claim(s) is directed to the abstract idea of calculating a parameter P1, calculating a parameter P2, calculating a parameter P3, and estimating systolic blood pressure according to estimated blood pressure = β1*P1 + β2*P2 + β3*P3 + β0 or EBP = β1*1/P1 + β2*P2 + β3*P3 + β0,  wherein β1, β2, β3, and β0 are coefficients and P1, P2 and P3 are variables which is considered a mental process.
This judicial exception is not integrated into a practical application because:
-	The claims fail to outline an improvement to the technical field.
-	The claims fail to apply the judicial exception to effect a particular treatment.
-	The claims fail to apply the judicial exception with a particular machine. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because detecting biosignals is an insignificant extrasolution data gathering activities.
Furthermore, detection means are general fields of use and calculation means are generic computer elements used to perform generic computer functions and don’t add significantly more and are well-understood, routine, and previously known to the industry. 
None of these limitations, considered as an ordered combination provide eligibility because the claim taken as a whole, does not amount to significantly more than the underlying abstract idea of sensing physiological data for processing. 
Dependent claims 22-23 also do not add significantly more to the exception as they merely provide general field of use sensors to act as the detection means.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 10-13, 17, 19, 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inukai et al (US 6,027,455) (“Inukai”).
Regarding Claim 1, Inukai teaches a blood pressure estimation method that estimates systolic blood pressure (EBP) according to EBP = β1*P1 + β2*P2 + β0 or EBP = β1*1/P1 + β2*P2 + β0, wherein β1, β2, and β0 are coefficients and P1 and P2 are variables, wherein P1 is a parameter that is related to pulse transit time (PTT), and P2 is a parameter that is related to stroke volume based on pulse waves (Col. 22, L. 42-56, equation 5 has DT as pulse propagation time / P1, which is related to pulse transit time, a ratio VR of the volume pulse wave area VPWA / P2 which is related to stroke volume), and further teaches that the original expression of equation 1 may omit the use of either the VR or RR expression (Col. 22, L. 35-41, “While in the illustrated embodiment the expression (2) used by the blood pressure estimating means 80 (Step SB5) for calculating the estimated blood pressure EBP employs both of the heart-beat period RR as the heart rate information and the Volume-pulse-wave area ratio VR as the Volume pulse-wave area information, either one of the period RR and the ratio VR may be omitted.”).
Regarding Claim 2, while Inukai teaches the blood pressure estimation method as defined in Claim 1, and Inukai teaches wherein measured blood pressures are obtained from the subject under varied loads, while the above parameter P1, parameter P2, and parameter P3 are measured, considering different loads by different states of the nervous system (Abstract, Col. 21, L. 1-32) and re-determining coefficients β1 and β2 based on the state of the nervous system (Col. 21, L. 1-32), and further teaches β0 is a predetermined constant (a constant being a coefficient without a variable) calculated in comparison to a reference blood pressure (Col. 12, L. 35-47). 
Regarding Claim 5, Inukai teaches the blood pressure estimation method as defined in Claim 1, wherein the above parameter P2 is a pulsatile systolic area (PSA) defined by the area under the curve above a horizontal line drawn from the foot point and bounded by a vertical line through the dicrotic notch of a pulse wave expressed in signal waveform, a part of the PSA, or 
Regarding Claim 7, Inukai teaches the blood pressure estimation method as defined in Claim 1, wherein the above parameter P2 is an area during a period pre-determined to include at least a part of the first peak of a pulse wave (Col. 11, L. 1 - 39, Fig. 4, shows the volume pulse wave area, the pre-determined period being the entire pulse).  
Regarding Claim 10, Inukai teaches the blood pressure estimation method as defined in Claim 1, wherein a change in relative systolic blood pressure (EBP) is calculated using the above coefficient β0 as a pre-determined fixed value (Col. 3, L. 19-47, “EBP= α(1/DT) + βRR + γVR + δ, where α, β, and γ  the selected group of predetermined coefficients and δ is a predetermined constant,”). 

Regarding Claim 11, Inukai teaches a device for blood pressure estimation (Abstract), wherein said device comprises: 
a first biosignal detection means and a second biosignal detection means that detect biosignals on a subject (Col. 5, L. 3-10); 
a P1 calculation means that calculates a parameter P1, which is related to pulse transit time (PTT), from biosignals acquired through the first biosignal detection means and second biosignal detection means (Col. 10, L. 9-12, CPU is calculation means for system, Col. 15, L. 55-67);  
a P2 calculation means that calculates a parameter P2, which is related to stroke volume based on pulse waves, from biosignals acquired through either or both of the first biosignal detection means and second biosignal detection means (Col. 10, L. 9-12, CPU is calculation means for system, pulse data acquired from pulse wave sensor);
wherein said device estimates systolic blood pressure (EBP) according to a formula, EBP = β1*P1 + β2*P2 + β0 or EBP = β1*1/P1 + β2*P2 + β0, wherein β1, β2, and β0 are coefficients 1*1/P1 + β2*P2 + β3*P3 + β0), and wherein the parameter P1 is calculated by the P1 calculation means and parameter P2 is calculated by the P2 calculation means (Col. 16, L. 53 – Col. 17, L. 5, equation 3 has DT as pulse propagation time / P1, which is related to pulse transit time, a ratio VR of the volume pulse wave area VPWA / P2 which is related to stroke volume, and RR as a heart-beat period / P3 which is related to the systole duration), and further teaches that the original expression of equation 1 may omit the use of either the VR or RR expression (Col. 22, L. 35-41, “While in the illustrated embodiment the expression (2) used by the blood pressure estimating means 80 (Step SB5) for calculating the estimated blood pressure EBP employs both of the heart-beat period RR as the heart rate information and the Volume-pulse-wave area ratio VR as the Volume pulse-wave area information, either one of the period RR and the ratio VR may be omitted.”).
Regarding Claim 13, Inukai teaches the device for blood pressure estimation as defined in Claim 11, wherein at least either of the first biosignal detection means and second biosignal detection means is a pulse wave sensor that acquires biosignals including pulse waves (See Claim 13 Rejection).  

Regarding Claim 3, Inukai teaches a blood pressure estimation method (Abstract, Col. 11, L. 40 – Col. 12, L. 34) that estimates systolic blood pressure (EBP) according to EBP = β1*P1 + β2*P2 + β3*P3 + β0 or EBP = β1*1/P1 + β2*P2 + β3*P3 + β0,  wherein β1, β2, β3, and β0 are coefficients and P1, P2 and P3 are variables (Col. 11, L.40 – Col. 12, L. 34, teaches blood pressure estimation with an equation, Col. 16, L. 53 – Col. 17, L. 5, equation 3 reflects EBP = β1*1/P1 + β2*P2 + β3*P3 + β0), wherein P1 is a parameter that is related to pulse transit time (PTT), P2 is a parameter that is related to stroke volume based on pulse waves, and P3 is a parameter that is related to systole duration based on pulse waves (Col. 16, L. 53 – Col. 17, L. 
Regarding Claim 4, while Inukai teaches the blood pressure estimation method as defined in Claim 3, and Inukai teaches wherein measured blood pressures are obtained from the subject under varied loads, while the above parameter P1, parameter P2, and parameter P3 are measured, considering different loads by different states of the nervous system (Abstract, Col. 21, L. 1-32) and re-determining coefficients β1 and β2 based on the state of the nervous system (Col. 21, L. 1-32), and further teaches β0 is a predetermined constant (a constant being a coefficient without a variable) calculated in comparison to a reference blood pressure (Col. 12, L. 35-47). 
Regarding Claim 17, Inukai teaches the blood pressure estimation method as defined in Claim 3, wherein the parameter P2 is a pulsatile systolic area (PSA) defined by the area under the curve above a horizontal line drawn from the foot point and bounded by a vertical line through the dicrotic notch of a pulse wave expressed in signal waveform, a part of the PSA, or area including the PSA (Col. 11, L. 1 - 39, Fig. 4, shows the volume pulse wave area, and this area includes the pulse systolic area as defined above).  
Regarding Claim 19, Inukai teaches the blood pressure estimation method as defined in Claim 3, wherein the parameter P2 is an area during a period pre-determined to include at least a part of the first peak of a pulse wave (Col. 11, L. 1 - 39, Fig. 4, shows the volume pulse wave area, the pre-determined period being the entire pulse).  
Regarding Claim 21, Inukai teaches the blood pressure estimation method as defined in Claim 3, wherein a change in relative systolic blood pressure (EBP) is calculated using the coefficient β0 as a pre-determined fixed value (Col. 3, L. 19-47, “EBP= α(1/DT) + βRR + γVR + δ, where α, β, and γ  the selected group of predetermined coefficients and δ is a predetermined constant,”).

Regarding Claim 12, Inukai teaches a device for blood pressure estimation, wherein said device comprises: 
a first biosignal detection means and second biosignal detection means that detect biosignals on a subject (Col. 5, L. 3-10); 
a P1 calculation means that calculates a parameter P1, which is related to pulse transit time (PTT), from biosignals acquired through the first biosignal detection means and second biosignal detection means (Col. 10, L. 9-12, CPU is calculation means for system, Col. 15, L. 55-67);  
a P2 calculation means that calculates a parameter P2, which is related to stroke volume based on pulse waves, from biosignals acquired through either or both of the first biosignal detection means and second biosignal detection means (Col. 10, L. 9-12, CPU is calculation means for system, pulse data acquired from pulse wave sensor); 
a P3 calculation means that calculates a parameter P3, which related to systole duration based on pulse waves from biosignals acquired through either or both of the first biosignal detection means and second biosignal detection means (Col. 10, L. 9-12, CPU is calculation means for system, pulse data acquired from pulse wave sensor; 
wherein said device estimates systolic blood pressure (EBP) according to a formula, EBP = β1*P1 + β2*P2 + β3*P3 + β0 or EBP = β1*1/P1 + β2*P2 + β3*P3 + β0, wherein β1, β2, β3, and β0 are coefficients and P1, P2 and P3 are variables (Col. 11, L.40 – Col. 12, L. 34, teaches blood pressure estimation with an equation, Col. 16, L. 53 – Col. 17, L. 5, equation 3 reflects EBP = β1*1/P1 + β2*P2 + β3*P3 + β0), and wherein the parameter P1 is calculated by the P1 calculation means, parameter P2 is calculated by the P2 calculation means, and parameter P3 is calculated by the P3 calculation means (Col. 16, L. 53 – Col. 17, L. 5, equation 3 has DT as pulse propagation time / P1, which is related to pulse transit time, a ratio VR of the volume pulse wave area VPWA / P2 which is related to stroke volume, and RR as a heart-beat period / P3 which is related to the systole duration).
Regarding Claim 22, Inukai teaches the device for blood pressure estimation as defined in Claim 12, wherein at least one of the first biosignal detection means and second biosignal detection means is a pulse wave sensor that acquires biosignals including pulse waves (See Claim 12 Rejection).  

Claim(s) 6 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inukai as evidenced by Keel et al (US 2010/0228136) (“Keel”).
Regarding Claim 6, Inukai teaches the blood pressure estimation method as defined in Claim 5, and teaches the application of a parameter P2 that does not require finding the dicrotic notch (See Claim 5 Rejection), and it is known in the art that DN is a position wherein the differentiated waveform of a pressure pulse wave peaks between its minimum point (trough) and the next pulse (Keel: [0038] “For example, a local minimum following the peak of the PPG can be detected. Alternatively, a derivative of the PPG signal can be determined, the derivative in conjunction with the PPG signal can be used to locate maximum and minimum peaks (i.e., troughs) of the PPG signal, including the dicrotic notch.”).
Regarding Claim 18, Inukai teaches the blood pressure estimation method as defined in Claim 17, and teaches the application of a parameter P2 that does not require finding the dicrotic notch (See Claim 17 Rejection), and it is known in the art that DN is a position wherein the differentiated waveform of a pressure pulse wave peaks between its minimum point (trough) and the next pulse (Keel: [0038] “For example, a local minimum following the peak of the PPG can be detected. Alternatively, a derivative of the PPG signal can be determined, the derivative in conjunction with the PPG signal can be used to locate maximum and minimum peaks (i.e., troughs) of the PPG signal, including the dicrotic notch.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inukai in view of Li (CN 109069031).
Regarding Claim 8, while Inukai teaches the blood pressure estimation method as defined in Claim 1, and teaches that the parameter P2 is a ratio (See Claim 3 Rejection, VR), Inukai fails to teach wherein the parameter P2 is a ratio of the mean first area during a period including at least a part of the first peak of a pulse wave to the mean second area during a part of the remaining period for the concerned pulse wave.  
However Li teaches a pulse-based pressure estimator (p1) and teaches that a pulse wave metric may be used to estimate blood pressure (p1, “A measure of the pulse wave signal, a blood pressure calculation algorithm is selected based on the metric of the pulse wave signal, and the blood pressure of the subject is determined using the blood pressure calculation algorithm.”) and that metric may be a ratio of two areas in the pulse wave (p1, “the ratio of S1 to S2, where S1 is the time domain representation of the pulse wave signal Below the curve is the first area defined by the first pair of reference points, and S2 is the second area defined by the second pair of reference points below the curve represented by the time domain of the pulse wave signal.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the equation of Inukai to utilize a ratio of areas in the pulse wave as taught by Li as a simple substitution of one known pulse wave area metric to In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)].

Regarding Claim 20, while Inukai teaches the blood pressure estimation method as defined in Claim 3, and teaches that the parameter P2 is a ratio (See Claim 3 Rejection, VR), Inukai fails to teach wherein the parameter P2 is a ratio of the mean first area during a period including at least a part of the first peak of a pulse wave to the mean second area during a part of the remaining period for the concerned pulse wave.  
However Li teaches a pulse-based pressure estimator (p1) and teaches that a pulse wave metric may be used to estimate blood pressure (p1, “A measure of the pulse wave signal, a blood pressure calculation algorithm is selected based on the metric of the pulse wave signal, and the blood pressure of the subject is determined using the blood pressure calculation algorithm.”) and that metric may be a ratio of two areas in the pulse wave (p1, “the ratio of S1 to S2, where S1 is the time domain representation of the pulse wave signal Below the curve is the first area defined by the first pair of reference points, and S2 is the second area defined by the second pair of reference points below the curve represented by the time domain of the pulse wave signal.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the equation of Inukai to utilize a ratio of areas in the In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)].

Claim(s) 14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inukai in view of Shimomoto et al (US 2009/0151478) (“Shimimoto”).
Regarding Claim 14, while Inukai teaches the device for the blood pressure estimation as defined in Claim 13, Inukai fails to teach wherein the said pulse wave sensor is a piezoelectric sensor in a sheet form.  
However Shimomoto teaches a pressure pulse wave sensing system (Abstract, [0025]) and further teaches that the pressure pulse wave sensing is by a piezoelectric sensor in a sheet form ([0011]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the pulse wave sensor of Inukai as a piezoelectric sensor in a sheet form as taught by Shimomoto as a simple substitution of one form of pulse wave sensing by an oximeter (Inukai) for another by a sheet piezoelectric sensor (Shimomoto) ready for improvement to yield predictable results of accurately assessed pulse wave data.

Regarding Claim 23, while Inukai teaches the device for blood pressure estimation as defined in Claim 22, Inukai fails to teach wherein the said pulse wave sensor is a piezoelectric sensor in a sheet form.
However Shimomoto teaches a pressure pulse wave sensing system (Abstract, [0025]) and further teaches that the pressure pulse wave sensing is by a piezoelectric sensor in a sheet form ([0011]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the pulse wave sensor of Inukai as a piezoelectric sensor in a sheet form as taught by Shimomoto as a simple substitution of one form of pulse wave sensing by an oximeter (Inukai) for another by a sheet piezoelectric sensor (Shimomoto) ready for improvement to yield predictable results of accurately assessed pulse wave data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791